Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of American Gene Engineer Corp. (the "Company") on Form 10-Q for the quarter ended January 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Han-Chen Lin, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 23, 2015 /s/ Han-Chen Lin Han-Chen Lin Principal Financial Officer and Principal Accounting Officer
